DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed on May 19, 2021, with respect to the drawing objections have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks Page 6, filed May 19, 2021, with respect to the claim objections have been fully considered and are persuasive. The objections to the claims have been withdrawn. 
Applicant’s arguments, see Remarks Page 7, filed May 19, 2021, with respect to 35 U.S.C. § 112(a) have been fully considered and are persuasive. The Applicant provides support for “computer vision module” and “computer vision techniques” in a manner that could be understood by one having ordinary skill in the art, therefore the 35 U.S.C. § 112(a) rejection has been withdrawn. 
Applicant’s arguments, see Remarks Page 7, filed May 19, 2021, with respect to the 35 U.S.C. § 112(d) have been fully considered and are persuasive. The 35 U.S.C. § 112(d) rejections have been withdrawn. 
Regarding 35 U.S.C. § 103, the Applicant argues that:
“As can be noted above, Zhang refers to an autonomous vehicle communication system that allows interactions of external agents and a remote vehicle manager, who may act when more information is necessary to have a decision for the autonomous vehicle decisions.
However, the claimed invention does not require interactions of external agents with the car, nor even considering a human remote car operator but rather environment around the self-driving vehicle are automatically understood, including understanding of pedestrians, in order to provide better and more humanized interactions with the external agents as needed, with no intervention of human operators, neither locally nor remotely. 

The Examiner acknowledges the Applicant’s arguments and respectfully traverses. Zhang [0021] cites that the vehicle is provided with sensors that are “configured to monitor and sense the environment surroundings of the autonomous vehicle, and to detect objects in the proximity to the autonomous vehicle,” and that the “vehicle sensors can communicate with the controller, which is then capable of using the information provided by the vehicle sensors to control the autonomous vehicle,” demonstrating that the sensing and controlling may occur independent of an external agent.

The Applicant further argues that:
“Zhang mentions a remote vehicle manager (this seems to be considered in the teleoperated system), wherein said manager seems to be a person, which indicates that human intervention is necessary for some interactions with the external agents.
In contrast, in the present invention, there is no human intervention for standard communication. The personalization module can have some human personalization of the avatar, but the messages and car actions are automatically determined by the sensor systems and displayed according to the claimed invention. For example, the present invention can automatically understand a pedestrian intention to cross or not to cross the street, so it can automatically take the decisions to break or accelerate and such decisions are communicated to the external agents in a more humanized manner by using avatars.
So, in view of the above, it can be concluded that Zhang does not teach or disclose “digital assistant including an avatar” where the avatar generated is able to:

provide a plurality of messages with additional information about actions and status of the self-driving vehicle, and acknowledgement of pedestrian presence and actions.”

	The Examiner acknowledges the Applicant’s arguments and respectfully traverses. Zhang [0038] discloses a “virtual personal assistant or avatar” that communicates with an external agent, which is external to the autonomous vehicle as disclosed in Zhang, Abstract. Zhang is supplemented by Allen to teach the human-like expressions of the avatar.
	In summary, the submitted amendments are not substantial in overcoming the prior art, therefore the Examiner maintains the prior art rejection. The Examiner further encourages using the references cited in making future amendments.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
Claims 2 and 3 recite “sensors/cameras”. The Examiner suggests “sensors or cameras”.
Claims 2 and 3 recite “combined with plan/set of actions”. The Examiner suggests “combined with a plan or set of actions”. 
Claim 3 recites “data/characteristics”. The Examiner suggests “data or characteristics”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 20180224844 and hereinafter, “Zhang”) in view of Allen et al. (U.S. Patent Application Publication No. 20180113587 and hereinafter, “Allen”).

Regarding claim 2, Zhang teaches a system for providing automated digital assistant in a self-driving vehicle comprising:
a computer vision module that employs computer vision techniques using information obtained from sensors/cameras installed in the self-driving vehicle for understanding an environment around the self-driving vehicle
Zhang [0021] discloses that the vehicle sensors are configured to monitor and sense the environment surrounding the autonomous vehicle, and to detect objects in proximity to the autonomous vehicle.
a digital assistant and avatar generator module that generates the avatar based on input from the computer vision module, combined with plan/set of actions and vehicle status information from a control system of the self-driving vehicle
Zhang [0038] discloses a virtual personal assistant or avatar that communicates with an external agent regarding the environmental situations of the self-driving vehicle using avatars and icons. Also see Zhang Fig. 6 (provided below).

    PNG
    media_image1.png
    516
    672
    media_image1.png
    Greyscale

provide a plurality of messages with additional information about actions and status of the self-driving vehicle, and acknowledgement of pedestrian presence and actions.
Zhang [0029] discloses that the controller controls the display to display information pertaining to operation of the autonomous vehicle. 
Zhang [0024] discloses that the controller may determine whether remote objects are pedestrians based on information received from the vehicle sensors.
Zhang does not expressly teach:
a personalization module that customizes the digital assistant including an avatar according to a preference of a user of the self-driving vehicle and in consideration of external conditions detected by the sensors/cameras
wherein the avatar generated by the digital assistant and avatar generator module is able to: perform a plurality of human-like reactions, expressions, gestures and signs to communicate and indicate the current actions and the future actions of the self-driving vehicle to persons outside of the self-driving vehicle
However, Allen does teach:
a personalization module that customizes the digital assistant including an avatar according to a preference of a user of the self-driving vehicle and in consideration of external conditions detected by the sensors/cameras
Allen [0049] discloses that the user may select and customize characteristics of the user's avatar via the user's computing device. Such avatar characteristics may include, for example, the user's bodily features (e.g., muscular, thin, etc.), facial features, clothing and accessories, text displayed in conjunction with the avatar, and images displayed in conjunction with the avatar.
wherein the avatar generated by the digital assistant and avatar generator module is able to: perform a plurality of human-like reactions, expressions, gestures and signs to communicate and indicate the current actions and the future actions of the self-driving vehicle to persons outside of the self-driving vehicle
Allen [0049] discloses that the user may select and customize characteristics of the user's avatar via the user's computing device. Such avatar characteristics may include, for example, the user's bodily features (e.g., muscular, thin, etc.), facial features, clothing and accessories, text displayed in conjunction with the avatar, and images displayed in conjunction with the avatar.


Regarding claim 8, Zhang in combination with Allen teaches the method, according to claim 3, further comprising:
customization of the avatar by the personalization module according to the user preference.
 Allen [0049] discloses that the user may select and customize characteristics of the user's avatar via the user's computing device. Such avatar characteristics may include, for example, the user's bodily features (e.g., muscular, thin, etc.), facial features, clothing and accessories, text displayed in conjunction with the avatar, and images displayed in conjunction with the avatar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant/avatar disclosed in Zhang to incorporate that it could be customized “to provide a unique graphical experience to each user” ( Allen [0051]), because otherwise, “every conversation that uses conventional emoji looks identical, and there is no visual personality or cue to identify the participants or distinguish one interaction from the next” ( Allen [0002]). 

Regarding claim 10, Zhang in combination with Allen teaches the method of claim 3, wherein:
the digital avatar alternatively disappears when no action or communication is necessary and reappears whenever the computer vision module detects the presence of an external person or object.
Allen [0027] discloses an ephemeral timer system that selectively displays and enables access to digital content. 
Allen [0102] discloses proximity sensor components (e.g., infrared sensors that detect nearby objects) or other components that may provide indications, measurements, or signals corresponding to a surrounding physical environment. 
Zhang discloses that “The controller 20 can further determine whether the remote objects detected by the vehicle sensors 22, 24, 26 and 28 are pedestrians or remote vehicles, and the controller 14 can also determine the amount of vehicle traffic and the amount of pedestrian traffic based on the information received from the vehicle sensors 22, 24, 26 and 28” (Zhang [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor modules of Zhang to explicitly teach that sensing the presence of an external person can trigger avatar display or disappearance to “improve the functionality of electronic messaging and imaging software and systems by generating and displaying media overlays with avatars of different users” (Allen [0012]).”

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Allen, further in view of Toyoda (U.S. Patent Application Publication No. 20180322783).

Regarding claim 3, Zhang teaches a method for providing automated digital assistant in a self-driving vehicle comprising the steps of:
detecting a set of environmental data/characteristics in a surrounding area of the self-driving vehicle by a plurality of sensors/cameras 
Zhang [0021] discloses that the vehicle sensors are configured to monitor and sense the environment surrounding the autonomous vehicle, and to detect objects in proximity to the autonomous vehicle.
receiving by of a control system the-inputs from the plurality of sensors/cameras and processing a set of actions to be performed;
Zhang [0021] discloses that vehicle sensors can communicate with the controller, which is then capable of using the information provided by the vehicle sensors to control the autonomous vehicle to perform operations.
after receiving outputs from the control system, executing a set of autonomous driving actions by actuator system;
Zhang [0021] discloses that vehicle sensors can communicate with the controller, which is then capable of using the information provided by the vehicle sensors to control the autonomous vehicle to perform operations.
Zhang [0018]-[0019] discloses that the vehicle controller may control electrical and mechanical vehicle components such as windshield wipers, turn signals, audio and visual displays, brakes, steering controls, etc.
Zhang does not expressly teach:
based on input from a computer vision module and a personalization module, combined with plan/set of actions and vehicle status information from the control system, generating by an avatar generator module a digital avatar performing a plurality of human-like reactions
Allen teaches:
based on input from a computer vision module and a personalization module, combined with plan/set of actions and vehicle status information from the control system, generating by an avatar generator module a digital avatar performing a plurality of human-like reactions
Allen [0049] discloses that the user may select and customize characteristics of the user's avatar via the user's computing device. Such avatar characteristics may include, for example, the user's bodily features (e.g., muscular, thin, etc.), facial features, clothing and accessories, text displayed in conjunction with the avatar, and images displayed in conjunction with the avatar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction modalities disclosed in Zhang to include 

Zhang does not expressly teach: 
signals to be input for traditional machine learning classifiers on a computer vision module
expressions and gestures to communicate and indicate current actions and future actions of the self-driving vehicle to a person outside of the self-driving vehicle on a transparent display device of the self-driving vehicle.
Toyoda teaches:
signals to be input for traditional machine learning classifiers on a computer vision module
Toyoda [0045] discloses analyzing sensor data according to a machine learning algorithm to characterize aspects of the surrounding environment. 
expressions and gestures to communicate and indicate current actions and future actions of the self-driving vehicle to a person outside of the self-driving vehicle on a transparent display device of the self-driving vehicle.
Toyoda [0027] discloses that a windshield or other vehicle windows may be integrated with AR graphics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhang to incorporate machine learning as taught in Toyoda for “improving driver engagement through detecting potential hazards and rendering display scenarios (i.e., graphical elements and combinations of graphical elements) for the potential hazards within an augmented reality (AR) system 180” (see Toyoda [0026]).

4, Zhang in combination with Toyoda teaches the method of claim 3, wherein:
the machine learning classifiers include support vector machines, random forest, neural networks and nearest neighbors.
Toyoda [0045] discloses using computational models such as machine learning logic, a deep learning logic, a neural network model, or another similar approach. The monitoring module, when implemented as a neural network model or another computational model, in one embodiment, electronically accepts the sensor data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhang to incorporate machine learning as taught in Toyoda for “improving driver engagement through detecting potential hazards and rendering display scenarios (i.e., graphical elements and combinations of graphical elements) for the potential hazards within an augmented reality (AR) system 180” (see Toyoda [0026]).

Regarding claim 5, Zhang teaches the method according to claim 3, wherein:
the avatar communicates via text and/or images to present additional information and, if necessary/allowed, some self-driving vehicle status.
Zhang [0038] discloses a virtual personal assistant or avatar that communicates with an external agent regarding the environmental situations of the self-driving vehicle using avatars and icons. Also see Zhang Fig. 6 (provided below).

    PNG
    media_image1.png
    516
    672
    media_image1.png
    Greyscale


Regarding claim 6, Zhang in combination with Allen and Toyoda teaches the method of claim 3, wherein:
avatar generation can be implemented using computer graphics, Augmented Reality (AR), Virtual Reality (VR), and Mixed Reality (MR) know-how, facial mapping/scanning/rendering and machine learning.
Toyoda [0021] discloses controlling an augmented reality display to render different visuals that induce the driver to self-engage with the driving tasks.
See Toyoda [0085] discloses artificial or computational intelligence elements (e.g., neural network, fuzzy logic or other machine learning algorithms).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhang to include Augmented Reality (AR), Virtual Reality (VR), and Mixed Reality (MR) know-how, facial mapping/scanning/rendering and machine learning in order to “induce the driver to engage with the surrounding environment while also informing the driver of the potential hazards” (see Toyoda [005]).

Regarding claim 7, Zhang in combination with Toyoda 
avatar is displayed on a vehicle windshield, side window, rear window or any external display.
Toyoda [0027] discloses that an AR system may include displays that are integrated with a windshield, side windows, rear windows, mirrors, and other aspects of the vehicle. 
Zhang teaches that “The display 38 can be any suitable type of display such as an LCD screen, a touch panel, a flat screen display and so on. The user input 40 can be, for example, a touch panel on the display 38, gesture sensing equipment, mechanical or virtual buttons on the steering wheel or at any other suitable locations inside or outside the autonomous vehicle 12 as discussed herein, and so on” (Zhang [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Zhang to explicitly teach that the display could be a vehicle windshield because as taught in Toyoda. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Allen, further in view of Ostapenko (U.S. Patent Application Publication No. 20190299855).

Regarding claim 9, Zhang in combination with Allen teaches the method of claim 3, wherein:
the digital avatar is permanently presented on the display during a trip involving the self-driving vehicle.
Allen [0013], “In some embodiments, media overlays may be presented to a user in a gallery or carousel that include customized avatars of the user and the user's friends/contacts.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant/avatar taught in Zhang to incorporate a digital avatar as taught in Allen in order to “improve the functionality of electronic messaging and imaging software and systems by generating and displaying media overlays with avatars of different users” (see Allen [0012]).


permanently presented on the display during the vehicle trip/ride
However, Ostapenko does teach:
permanently presented on the display during a trip involving the self-driving vehicle.
Ostopenko [0043] discloses that a proximity alert module controls the display system in which the augmented reality data is continuously presented for the predetermined time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Zhang to incorporate that the display is permanently on for the duration of a vehicle ride by accounting for relative motion data as the vehicle is in motion, because “the alerts facilitate vehicle occupants gauging the proximal distance 304 from the host vehicle 300 to the proximal vehicle 302 to improve driving safety” (see Ostopenko [0002]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662